Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ x ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ x ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 Venture Financial Group, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): [ x ] No fee required. [ ] $125 per Exchange Act Rules 0-11(c)(1)(ii), 14a-6(i)(1), 14a-6(i)(2) or Item 22(a)(2) of Schedule 14A. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration No.: 3) Filing Party: 4) Date Filed: 721 College Street, S.E. P.O. Box 3800 Lacey, WA 98509-3800 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS The annual meeting of Shareholders of Venture Financial Group, Inc. (VFG) will be held at the Lacey Community Center, 6729 Pacific Avenue S.E., Lacey, Washington on Thursday, May 3, 2007, at 6:00 p.m., for the purpose of considering and voting upon the following matters: 1. ELECTION OF DIRECTORS. To elect three Directors to serve three-year terms. 2. ANY OTHER BUSINESS that may properly be brought before the meeting or any adjournment or postponement of the meeting. Only those shareholders of record at the close of business on March 14, 2007, will be entitled to notice of, and to vote at the meeting. By Order of the Board of Directors Lacey, Washington March 23, 2007 Leigh A. Baxter Secretary IMPORTANT: The prompt return of proxies will save VFG the expense of further requests for proxies. You are urged to SIGN AND RETURN THE ENCLOSED PROXY PROMPTLY. If you do attend the meeting, you may then withdraw your Proxy and vote in person. Any person giving a Proxy may revoke it prior to or at the meeting. 1 VENTURE FINANCIAL GROUP, INC. 721 College Street, S.E. P.O. Box 3800 (98509-3800) Lacey, WA 98503 PROXY STATEMENT This Proxy Statement and the accompanying Proxy are being sent to shareholders on or about March 23, 2007, in connection with the annual meeting of shareholders of Venture Financial Group, Inc. (VFG or Company). Date, Time and Place of Meeting . The annual meeting will be held at the Lacey Community Center, 6729 Pacific Avenue S.E., Lacey, Washington, on Thursday, May 3, 2007 at 6:00 pm. Only shareholders of record at the close of business on March 14, 2007, are entitled to vote. As of that date we had 1,761 shareholders of record and the number of shares outstanding and entitled to vote at the meeting was 7,194,171, of which directors and executive officers held 1,178,148, or 16.38% . Solicitation of Proxies . The enclosed Proxy is solicited by and on behalf of the Board of Directors of VFG and the cost of solicitation will be borne by VFG. Solicitation may be made by directors and officers of VFG and its subsidiary, Venture Bank, by use of the mail, by telephone, facsimile or personal interview. VFG does not expect to pay any compensation for the solicitation of proxies. Quorum . The presence, in person or by proxy, of at least a majority of the total number of outstanding shares of common stock entitled to vote is necessary to constitute a quorum at the Annual Meeting. Abstentions will be counted for the purpose of determining a quorum. Broker non-votes will not be counted in determining whether a quorum is present. Voting on Matters Presented . Each share is entitled to one vote on each matter presented to the meeting. In the election of directors, each share is entitled to one vote for each director position to be filled, and shareholders may not cumulate votes. Directors are elected by a plurality of votes cast. The nominees for election as directors at the Annual Meeting who receive the highest number of affirmative votes will be elected. Votes may be cast for or withheld from each nominee. Votes that are withheld and broker non-votes will have no effect on the outcome of the election. Voting of Proxies . You may vote by proxy or, if you are the record holder of your shares, you may vote in person at the meeting. Even if you vote by proxy, you may attend the meeting. To vote by proxy simply mark, sign and date the enclosed Proxy and return it in the postage-paid envelope provided. If the enclosed Proxy is duly executed and received prior to the meeting, the persons named in the Proxy will vote according to instructions. If no instructions are given, the Proxy will be voted FOR the nominees 2 and in the Proxy holders discretion on any other matter that properly comes before the meeting or any adjournment or postponement thereof. Any proxy may be revoked before it is voted by written notice to VFGs Corporate Secretary at 721 College Street SE, Lacey, Washington 98503, by submitting a Proxy bearing a later date that is received prior to the meeting, or by voting at the meeting. If your shares are held in street name through a broker, bank, or other nominee, you will need to contact the nominee to revoke a proxy or change your vote. You will not be able to vote or revoke a proxy at the meeting if your shares are held by a nominee. PROPOSAL NO. 1: ELECTION OF DIRECTORS General VFG's Bylaws provide that the number of directors must fall within a range of five and nine, the exact number to be determined by resolution of the Board of Directors. The Board of Directors has set the number of directors at nine. As of the Annual Meeting, three directors: Keith W. Brewe, A. Richard Panowicz, and Larry J. Schorno, are completing their terms. The Board of Directors has nominated Messrs. Brewe, Panowicz, and Schorno to stand for re-election. The Board of Directors recommends a vote FOR the election of each of the nominees. Directors are elected for a term of three years or until their successors are duly elected and qualified. VFG's Articles of Incorporation require that the terms of the directors be staggered such that approximately one-third of the directors are elected each year. The Board of Directors has no present knowledge that any nominee will refuse or be unable to serve. If a nominee should refuse or be unable to serve, your proxy will be voted for those persons subsequently designated by the Board of Directors to replace any or all nominees. Nominations We have not received any nominations or recommendations for candidates from shareholders for this years Annual Meeting. Nominations may be made by any shareholder in accordance with our Articles of Incorporation and Bylaws. Notice of nominations must be given to our Chairman, not less than 14 nor more than 50 days before the Annual Meeting. If less than 21 days notice of the Annual Meeting is given to shareholders, such notice must be given within 7 days after the mailing of the notice of the Annual Meeting. Shareholder nominations must include the name and address and principal occupation of each nominee. The nomination notice must also include the total number of shares that will be voted for each nominee. Shareholders who make nominations must include their name and address, and the number of shares they own in the notice. If nominations do not comply with the above procedures, the Chairman of VFG may disregard the 3 nomination and instruct the inspector of elections to disregard any votes cast for such nominee. Official nominations by shareholders may be made only by following the procedures in our Articles of Incorporation and Bylaws. The Corporate Governance and Nominating Committee will consider all properly submitted nominations and recommendations. The committee has no obligation to recommend the nominees proposed by shareholders to the Board of Directors for inclusion on the Boards slate of proposed nominees at the next Annual Meeting. Shareholders may also recommend potential candidates for election by sending the name, address and principal occupation of the candidate to the committee by mail, in care of Shareholder Relations, Venture Financial Group, Inc., 721 College Street SE, Lacey, WA 98503. The Corporate Governance & Nominating Committee has a charter authorizing it to establish and recommend to the board of directors appropriate criteria for board membership, whether proposed by shareholders, management or a director. The Committee does not have a separate policy for shareholder-proposed candidates and does not believe such a policy is necessary as such candidates are evaluated in the same manner as other candidates. The Committee evaluates proposed nominees in the context of the current composition of the Board, geographical considerations and the operating requirements of the Company. The Committee looks at individual characteristics such as education, diversity, skills, age, experience, character and personal integrity. Although the Committee does not require specific qualities, skills or minimal qualifications that a nominee must possess, the Committee seeks nominees who possess high moral character and personal integrity, leadership or managerial skills and independent business judgment. The Committee evaluates all nominees with the same standards and procedures. When a vacancy occurs on the Board or a directors term is expiring, the Committee generally consults with business associates, community leaders, legal counsel and other professionals to identify potential candidates. In the past, the Committee has not hired an outside search firm to find potential nominees. Changes in Nomination Financial Group Directors Procedures. There have been no material changes to the procedures by which shareholders may recommend nominees to our board of directors since our procedures were outlined in the proxy statement for the 2006 Annual Meeting of shareholders. Information about Venture Financial Group Directors JAMES F. ARNESON, (46). President, VFG and President & CEO Venture Bank. Venture Bank Board Member since 2005, Venture Financial Group Board Member since 2005. Mr. Arneson received his Bachelor of Arts degree in Business Administration from Washington State University with concentrations in finance and accounting. Mr. Arnesons background includes seven years as a CPA with a regional auditor which specialized in providing services to the banking industry. Mr. Arneson also served as the Chief Financial Officer of Venture Bank from 1993 to 2003 and as President, Chief Executive Officer, and Director of Washington Commercial Bancorp (WCB) and Redmond National Bank from 2003 to 2005. He has also been an active member of a number of civic and philanthropic organizations, serving as an officer and board member. KEITH W. BREWE (52). President & CEO Redmond General Insurance Agency, Inc. Venture Bank Board Member since 2005, Venture Financial Group Board Member since 2005. 4 Mr. Brewe is the President since 1992 and Chairman since 2000 of Redmond General Insurance Agency, Inc., which has served the residents of Redmond and surrounding areas since 1966 with a full line of property and casualty products to serve both business and personal clients. A lifetime resident of the Redmond area, Mr. Brewe serves on the Board of the Chief Seattle Council of the Boy Scouts of America. He has also served as Chairman/President of the Lake Washington Chapter of CPCU, a professional insurance organization. Mr. Brewe served as Chairman of Washington Commercial Bancorp and Redmond National Bank prior to the merger with Venture Bank in September 2005. LOWELL E. (SONNY) BRIDGES, (62). Owner, Bridges Restaurants. Venture Bank Board Member since 1993, Venture Financial Group Board Member since 2002. Mr. Bridges owns and operates Bridges Restaurant, Billys Bar & Grill, Country Cousins, Ramblin Jacks, Lone Star Grill, and Mercato Restaurant. He has served as President/CEO and Principal Operating Officer of the Bridges Restaurants group since 1965. He was also a member of the board of directors of Citizens First Bank until it was acquired by the Company and merged into Venture Bank. LINDA E. BUCKNER, (59). Vice President and Owner, Strapco Corporation. Venture Bank Board Member since 1994, Venture Financial Group Board Member since 2002. After retiring from a 30-year career with US West Communications, Ms. Buckner spent several years consulting on interactive voice response systems. She now is Vice President of the familys sales and manufacturing business, Strapco, a position she has held since 1996. Her extensive leadership posts include: Founder and past Chair, Leadership Thurston County; past President, Olympia/Thurston County Chamber of Commerce; member, Community Drug Court Support Foundation; and member, Roundtable of Greater Thurston County. Ms. Buckner also served on the boards of the Washington Center for the Performing Arts, and the Thurston County Economic Development Commission. DR. JEWELL C. MANSPEAKER, (65). Retired President & CEO, Grays Harbor College from 1989 to 2004. Venture Bank Board Member since 1995, Venture Financial Group Board Member since 2002. Dr. Manspeaker has had broad experience with public agencies, and has served on a wide variety of professional and civic boards and associations. He is a Past President, Board of Presidents, Washington Association of Community and Technical Colleges; a past President of the Grays Harbor Chamber of Commerce; and a past Chair of the Board of Directors of the Center for Information Systems. He also served on the Pacific Mountain Workforce Development Council; the Pacific County Economic Development Council; the Northwest Commission on Colleges and Universities; and the American Association of Community Colleges. Dr. Manspeaker also served on the Board of Directors of Citizens First Bank until it was acquired by the Company and merged into Venture Bank. 5 PATRICK L. MARTIN, (69). Chairman & CEO, Patrick's Carpet One. Venture Bank Board Member since 1980, Venture Financial Group Board Member since 1993. Mr. Martin has served as Chairman & CEO of Patricks Carpet One, a floor covering retailer, since 1968. He also serves as a director of CCA Global Partners, an international marketing company that owns and manages franchisees and cooperatives in mortgage, lighting and floor covering. Mr. Martin also serves as a Director of Carpet Co-op of America, d/b/a Carpet One, Leading Edge Marketing, and CCA Global Partners. In addition, Mr. Martin currently serves as a Director of the Washington State Capitol Museum; and Director of Flooring One of the United Kingdom, Manchester, England. He is former Chairman, Puget Sound Carpet Co-op; former President, Washington State Floor Covering Association; former President, Lacey Rotary; and a former President of the Thurston County Drug Court Foundation. A. RICHARD PANOWICZ, (62). Former Chairman, TAB Northwest, Inc. /Archives Northwest. Venture Bank Board Member since 1991, Venture Financial Group Board Member since 1995.Mr. Panowicz was the founding Chairman of Archives Northwest, a records archival company, and served as Chairman from 1980 to 1995. Mr. Panowicz owned TAB Northwest, a company specializing in office management systems. He was the Chairman of TAB Northwest from 1980 to 1995. Mr. Panowicz also serves on the St. Peters Hospital Community Board, the board of directors of Washington Center for the Performing Arts, and the Community Foundation. He is a member of the board of trustees, Saint Martins College; member, Olympia Rotary; member, Roundtable of Thurston County; and former Director, Puget Sound chapter, American Records Management Association. KEN F. PARSONS, Sr., (62). Chairman & CEO, VFG & Chairman Venture Bank Venture Bank Board Member since 1979, Venture Financial Group Board Member since 1984. Mr. Parsons was a founding director of Venture Bank, and has served as CEO of the Company since 1990 and served as its President from 1990 to 2005. He became president of the Bank in 1996 a position he held until 2002. He is a founder and was the first Operational President of Illuminet Holdings, Inc. (a public company and telecommunications network provider) from 1981 to 1990. Mr. Parsons is a current Board Member and past Chairman, Washington Independent Community Bankers Association (WICBA). Mr. Parsons currently is a Washington State Director of Independent Community Bankers Association (ICBA); Director of TCM Bank, Tampa, FL.; Executive Committee Member, Treasurer, and Board Member of ICBA Washington, DC; and Director of Bancard, Inc. Mr. Parsons is a former Chairman of, and currently serves on the board of trustees of Saint Martins College and on the board of the Association of Washington Business. Among his numerous community posts, he is a publicly elected fire commissioner and member of the area-wide fire commissioners association. He is a former President of Lacey Rotary and has also founded several local foundations that provide student scholarships. LARRY J. SCHORNO, (64). President, Rocky Prairie Corporation. Venture Bank Board member since 1997, Venture Financial Group Board Member since 2002. Mr. Schorno is the former President of Schorno Agri-Business from 1975 to 2003, a livestock 6 export company he founded. Mr. Schorno pioneered the shipment of livestock by full charter aircraft. Schorno Agri-Business remains one of the nations leading exporters of live animals and embryos, shipping to more than 15 countries. He serves as President of the Rocky Prairie Corp., a commercial real estate company, and Schorno Auction Co., a livestock sales firm. He has held these positions since 2005. Mr. Schorno is currently a trustee of Washington State University and was named Yelm Citizen of the year for 2002 and 2004. Mr. Schorno served as Chairman of the Board of Prairie Security Bank, which was acquired by the Company in 1997 and merged into Venture Bank. Mr. Schorno has been active in the Thurston County Economic Development Council, the Association of Washington Business and was a recipient of the Washington State Governors Export Award. INFORMATION REGARDING THE BOARD OF DIRECTORS AND ITS COMMITTEES Board of Directors The Board of Directors of VFG met nine times in 2006. All directors attended more than 75% of such meetings and of all committee meetings of which they were members. In determining whether a board member is independent, the company uses the definition of independence found in the NASDAQ listing standards. VFGs Corporate Governance Guidelines and Code of Business Conduct Policy, each applicable to the Companys directors, require directors to promptly disclose any conflicts of interest, which include among other things transactions that could benefit the director. In addition, the Company requires each director to complete a Director Questionnaire and report to the Company any transactions, relationships or arrangements with the Company and its attorneys and auditors. The Board reviewed the questionnaires and considered the fact that no director reported any conflict of interest or other transaction. The Board regularly reviews extensions of credit to directors pursuant to federal banking regulations. Pursuant to Company policy, all loans made to directors or their affiliates must be made in the ordinary course of business, on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable loans with persons not related to the lender; and not involve more than the normal risk of collection or present other unfavorable features. Based on this information, the Board determined that Directors Brewe, Bridges, Buckner, Manspeaker, Martin, Panowicz and Schorno are independent. Committees The Board of Directors of VFG has established an Executive Committee, Compensation Committee, Corporate Governance & Nominating Committee, Stock Oversight Committee, and an Audit Committee. Executive Committee. The Executive Committee shall have and may exercise all of the authority of the Board, except that the committee shall not have the authority to: (1) declare dividends or distributions, except at a rate or in periodic amounts determined by the Board of Directors; (2) approve or recommend to shareholders actions or proposals required by applicable law to be approved by shareholders; (3) fill vacancies on the Board of Directors or any committee thereof; (4) amend the Bylaws; (5) authorize or 7 approve the reacquisition of shares unless pursuant to general formula or method specified by the Board of Directors; (6) fix compensation of any director for serving on the Board of Directors or on any committee; (7) approve a plan of merger, consolidation or exchange of shares not requiring shareholder approval; (8) reduce earned or capital surplus; or (9) appoint other committees of the Board or the members thereof. There were no meetings of the Executive Committee during 2006. Current members of the committee are Messrs. Parsons (Chairman), Martin, and Panowicz. Compensation Committee . The Compensation Committee reviews the performance of Venture Financial Groups Chief Executive Officer (CEO), and recommends for approval to the Board the elements of his compensation. The committee operates under a formal written charter, which is available on the Companys web site at www.venture-bank.com The committee is also responsible for determining the compensation of the Board of Directors. Additionally, the committee recommends, if appropriate, new employee benefit plans to the Board of Directors. The committee met six times in 2006. Current members of the committee are Messrs. Schorno (Chairman) and Martin and Ms. Buckner. The Committee will be composed of at least three (3) directors, all of whom must satisfy the independence requirements of the NASDAQ corporate governance listing standards. Corporate Governance and Nominating Committee. The Corporate Governance and Nominating Committee identifies and recommends persons to be the Boards nominees for the Board of Directors at each annual meeting of shareholders, and to fill vacancies on the Board between annual meetings. The committee operates under a formal written charter which can be viewed along with VFGs Corporate Governance Guidelines and Code of Business Conduct on the Banks website www.venture-bank.com . The committee met once in 2006. Current members of the committee are Messrs. Manspeaker (Chairman), Bridges and Brewe. The Board has determined that each member is independent. Stock Oversight Committee . The Stock Oversight Committee is an independent committee that establishes and approves repurchase prices, and oversees stock repurchases to ensure that transactions are fair and equitable. The committee met nine times in 2006. Current members of the committee are Ms. Sager, CFO (Non-voting Chairman), and Messrs. Panowicz, Martin and Schorno. Audit Committee . The Audit Committee is composed of three independent directors. The committee operates under a formal written charter, which is available on the Companys web site at www.venture-bank.com . The committee is directly responsible for the appointment, compensation, retention and oversight of the outside auditors performing or issuing an audit report, and approves the engagement and fees for all audit and non-audit functions, with the outside auditors reporting directly to the committee. Other responsibilities of the Audit Committee include: reviewing and discussing with management the annual audited financial statements, including major issues regarding accounting and auditing principles and practices as well as the adequacy of internal controls that could significantly affect the Companys financial statements; reviewing with management and the independent auditors VFGs quarterly financial statements prior to filing, or if contemplated, before the public release of quarterly results; reviewing the reports of bank regulatory authorities and reporting its conclusions to the Board; reviewing the procedures with respect to the records and business practices of the Company and the Bank; and 8 reviewing the adequacy and implementation of the internal accounting and financial controls. The committee held seven meetings during the year. For 2006, members of the committee were Messrs. Panowicz (Chairman), Bridges and Manspeaker. The committee does not have an audit committee financial expert as defined by SEC rules. The Board believes that each of the committees members possesses some, but not all, of the traits of an audit committee financial expert and that the committee as a whole has such education and experience necessary to provide strong, independent financial oversight. REPORT OF AUDIT COMMITTEE The Audit Committee met with management and the Companys independent accountants to review the Companys accounting functions and the audit process. The committee reviewed and discussed the audited consolidated financial statements with management and the independent accountants. The committee discussed with the independent accountants all matters required to be discussed under applicable auditing standards including those described in Statement on Auditing Standards No. 61, as amended (Communication with Audit Committees). Our independent accountants also provided to the committee the written disclosures required by Independence Standards Board Standard No. 1 (Independence Discussions with Audit Committees), and the committee discussed with the independent accountants that firms independence. Based on the committees review of the audited consolidated financial statements and its discussions with management and the independent accountants noted above, the committee recommended that the Board of Directors include the audited consolidated financial statements in the Companys Annual Report on Form 10-K for the year ended December 31, 2006 filed with the Securities and Exchange Commission. Respectfully submitted by Audit Committee members: A. Richard Panowicz (Chairman) Lowell (Sonny) E. Bridges Jewell C. Manspeaker INFORMATION ABOUT VENTURE FINANCIAL GROUP EXECUTIVE OFFICERS The ages as of March 24, 2007, business experience and position with the Company of our executive officers other than Messrs. Arneson and Parsons, about whom information is provided below, as follows: SANDRA L. SAGER , CPA (45). Ms. Sager serves as Executive Vice President / Chief Financial Officer of VFG and Venture Bank, positions she has held since joining the Company in December 2005. In 2005, she served as Senior Vice President and Chief Financial Officer of Columbia Trust Bank and from 2002 to 2004 she served as President, Chief Executive Officer and as a Director of North Cascades Bancshares, Inc. and North Cascades National Bank. 9 PATRICIA A. GRAVES , (46). Ms. Graves serves as Executive Vice President / Retail Banking of Venture Bank, a position she has held since 2003. From 1999 to 2003, Ms. Graves served as Venture Banks Senior Vice President / Operations. BRUCE H. MARLEY , (59). Since 2003, Mr. Marley has served as Executive Vice President / Chief Lending Officer of Venture Bank. He previously served as Senior Vice President / Credit Administrator of Venture Bank from 2002 to 2003. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table provides information as of March 14, 2007, with respect to the shares of VFG common stock beneficially owned by (i) each director and nominee; (ii) the non-director named executive officers; and (iii) all executive officers and directors as a group. Management is not aware of any persons, other than the directors and executive officers listed below, who beneficially own more than five percent of VFGs common stock. Except as noted below, each holder has sole voting and investment power with respect to shares listed as owned. Beneficial ownership includes any shares a director or executive officer can vote or transfer and stock options that are exercisable currently or become exercisable within 60 days. VFG common stock is the only class of VFG capital stock with shares issued and outstanding. The address of each of the 5% beneficial owners listed below is c/o Venture Financial Group, Inc., 721 College Street S.E., P.O. Box 3800, Lacey, Washington 98509-3800. NAME OF BENEFICIAL OWNER AMOUNT AND PERCENT OF NATURE OF CLASS BENEFICIAL OWNERSHIP Keith W. Brewe 71,835 (1 ) 1.00 % A. Richard Panowicz 788,038 (2 ) 10.95 % Larry J. Schorno 68,720 (3 ) 0.96 % Jewell C. Manspeaker 683,888 (4 ) 9.51 % Patrick L. Martin 129,880 (5 ) 1.81 % Ken F. Parsons, Sr. 593,872 (6 ) 8.25 % James F. Arneson 71,304 (7 ) 0.99 % Lowell (Sonny) E. Bridges 61,402 (8 ) 0.85 % 10 Linda E. Buckner 50,286 (9 ) 0.70 % Sandra L. Sager 648,117 (10 ) 9.01 % Patricia A. Graves 73,495 (11 ) 1.02 % Bruce H. Marley 16,056 (12 ) 0.22 % Directors and Executive Officers as a Group (12 persons) 1,946,343 (13 ) 27.05 % (1) Includes 13,242 shares held in the Brewe Family Limited Partnership where Mr. Brewe is a Trustee, and 12,563 shares that could be acquired within the next 60 days by the exercise of stock options. (2) Includes 89,018 shares held jointly with spouse; 38,232 shares held in an IRA for the benefit of Mr. Panowicz; 287,802 shares held by the Venture Financial Group, Inc. KSOP (KSOP), considered beneficially owned by Mr. Panowicz as one of three Trustees of the KSOP; 356,907 shares held by the Venture Financial Group, Inc. Employee Stock Ownership Plan (ESOP), considered beneficially owned by Mr. Panowicz as one of three Trustees of the ESOP; and 8,190 shares that which could be acquired within 60 days by the exercise of stock options. (3) Includes 66,630 shares held jointly with spouse; 20 shares held in custodial accounts for the benefit of Mr. Schornos grandson; and 2,070 shares which could be acquired within 60 days by the exercise of stock options. (4) Includes 287,802 shares held by the KSOP, considered beneficially owned by Mr. Manspeaker as one of three Trustees of the KSOP; 356,907 shares held by the ESOP, considered beneficially owned by Mr. Manspeaker as one of three Trustees of the ESOP; 18,089 shares held jointly with spouse; and 21,090 shares which could be acquired within 60 days by the exercise of stock options. (5) Includes 89,494 shares held jointly with spouse; 19,093 shares held in an IRA for the benefit of Mr. Martin; 3,732 shares held in an IRA for the benefit of his spouse; 1,165 shares held in custodial accounts for the benefit of Mr. Martins grandchild where his wife is the custodian; and 1,620 shares which could be acquired within 60 days by the exercise of stock options. (6) Includes 152,035 shares held jointly with spouse; 300,000 shares held by Parsons Investments LLC; 10,099 shares held in an IRA for the benefit of Mr. Parsons; 5,590 shares held in an IRA for the benefit of his spouse; 85,804 shares held in the KSOP for the benefit of Mr. Parsons as of 2005 (the 2006 shares are unknown at this time); 30,697 shares held in the ESOP for the benefit of Mr. Parsons as of 2005 (the 2006 shares are unknown at this time); and 5,590 shares which could be acquired within 60 days by the exercise of stock options. (7) Includes 34,120 shares held jointly with spouse; 15,057 shares held in an IRA for the benefit of Mr. Arneson; 184 shares held in the KSOP for the benefit of Mr. Arneson as of 2005 (the 2006 shares are unknown at this time); and 21,943 shares which could be acquired within 60 days by the exercise of stock options. (8) Includes 19,330 shares held jointly with spouse; 6,471 shares held in an IRA for the benefit of Mr. Bridges, and 5,790 shares which could be acquired within 60 days by the exercise of stock options. (9) Includes 28,755 shares held jointly with spouse; 11,748 shares held in an IRA for the benefit of Ms. Buckner; 8,163 shares held in an IRA for the benefit of her spouse; and 1,620 shares which could be acquired within 60 days by the exercise of stock options. (10) Includes 2,808 shares held in an IRA for the benefit of Ms. Sager; Includes 287,802 shares held by the KSOP, considered beneficially owned by Ms. Sager as one of three Trustees of the KSOP; 356,907 shares held by the ESOP, considered beneficially owned by Ms. Sager as one of three Trustees of the ESOP; and 600 shares which could be acquired by within 60 days by the exercise of stock options. For Ms. Sager individually, 0 shares were held in the KSOP as of 2005 (the 2006 shares are unknown at this time) and 0 shares were held in the ESOP as of 2005 (the 2006 shares are unknown at this time). (11) Includes 19,003 shares held jointly with spouse; 9,122 shares held in the KSOP for the benefit of Ms. Graves as of 2005 (the 2006 shares are unknown at this time); 9,520 shares held in the ESOP for the benefit of Ms. Graves as of 2005 (the 2006 shares are unknown at this time), and 35,850 shares which could be acquired within 60 days by the exercise of stock options. (12) Includes 5,650 shares held jointly with spouse; 6,000 shares held in an IRA for the benefit of Mr. Marley; 1,486 shares held in the KSOP for the benefit of Mr. Marley as of 2005 (the 2006 shares are unknown at this time); 2,049 11 shares held in the ESOP for the benefit of Mr. Marley as of 2005 (the 2006 shares are unknown at this time), and 2,100 shares which could be acquired within 60 days by the exercise of stock options. (13) Includes 287,802 shares held by the KSOP and 356,907 shares held by the ESOP that are considered beneficially owned by Messrs. Manspeaker, Panowicz, and Ms. Sager as Trustees of the KSOP and of the ESOP. Also includes options for 125,736 shares owned by directors and executive officers, which are exercisable within 60 days. COMPENSATION DISCUSSION AND ANALYSIS Executive Compensation The Compensation Discussion and Analysis provides an overview of the compensation philosophy, objectives, policies, and procedures that pertain to the year ended December 31, 2006. The analysis includes the material factors underlying the compensation policies and decisions reflected in the disclosed tables, addressing the separate elements of compensation for the named executives and the executive compensation as a whole. The 2006 Compensation Committee Members are Messrs. Schorno (Chairman), and Martin, and Ms. Buckner. None of the members of the committee are or have been officers or employees of Venture Financial Group (VFG or Company) or the Bank (Bank). The committees philosophy reflects and supports the Companys goals and strategies. Currently, VFGs strategy is to expand the market share of markets currently served and to enter new markets within western Washington. The key elements of this strategy are increasing market penetration, geographic expansion, growing the loan portfolio, developing innovative new products offerings, expanding the banking relationship with each customer and maintaining asset quality. The committee believes these goals, which are intended to create long-term shareholder value, must be supported by a compensation program that: attracts and retains highly qualified individuals; provides levels of compensation that are competitive with those offered by other financial institutions; motivates executives to enhance long-term shareholder value by helping them to build their own ownership in VFG; and integrates VFGs long-term strategic planning and measurement processes. Periodically the Compensation Committee engages an independent consulting group serving banks nationwide to review the executive and board compensation and recommend potential improvements regarding existing practices. An independent consultant assisted in the design of the current annual equity and non-equity incentive plan in 2003 with updates in 2004. The consulting group just completed its 2006 engagement. The review consisted of analyzing detailed information on cash compensation, total compensation, long-term incentives and other executive and director benefits. The review is intended to identify appropriate compensation levels and compensation program design features to ensure we attract, motivate, reward, and retain qualified executives and directors. The Compensation Committee engaged the consultant. The compensation consultant utilized a custom peer group of twenty publicly traded banks based on asset size as of June 30, 2006 between $750 million and $1.5 billion, geographic location and 12 performance. Those peers included Alliance Bancshares California, American West Bancorporation, Bank of Marin, Cascade Financial Corporation, City Bank, Columbia Bancorp, First Mutual Bancshares, Harrington West Financial Group, Heritage Commerce Corporation, Heritage Financial Corporation, Horizon Financial Corporation, North Valley Bancorp, Northern Empire Bancshares, Pacific Continental Corporation, PremierWest Bancorp, Riverview Bancorp, Inc., Sierra Bancorp, Temecula Valley Bancorp, Inc., and Washington Banking Company. The data was used to assist the compensation committee in setting compensation and benefit levels. VFGs compensation program for executives consists of four major elements: Base salary; Company performance-based annual incentive; Periodic grants of options and other stock-based compensation; and The Supplemental Executive Retirement Plan (SERP) The Committee believes that this four-part approach best serves the interest of VFG and its shareholders. It enables VFG to meet the requirements of the highly competitive banking environment in which it operates, while ensuring that executive officers are compensated in a way that advances both the short and long-term interests of its shareholders. Base salary is intended to be competitive in the market place with respect to the listed executive officers scope of responsibilities. The variable annual bonus for the listed executives is based solely on Company net income performance and is calculated as a percentage of base salary. Other non-listed officers and employees participate in the annual bonus. Their participation is not solely based on net income but also includes an evaluation of individual performance and attainment of specific goals. Options and other stock-based compensation relate a significant portion of long-term remuneration directly to stock price appreciation realized by VFGs shareholders, and further serve to promote an executives continued service to the organization. The SERP is designed to retain highly qualified personnel by providing defined benefits to the participants upon retirement age. Additionally, the SERP provides a pre-retirement death benefit. Role of the Committee and Chief Executive Officer The Compensation Committee is appointed by the Board of Directors to assist the Board in establishing appropriate compensation of the Companys executive officers and directors, and the general oversight and review of the companys employee benefit plans, including any equity compensation plans. The Committee has the sole authority to determine the compensation of the CEO, and at least annually the committee reviews and approves his compensation in light of Company goals and objectives established by the Committee and the Board. The Committee is responsible for reviewing and discussing with the CEO the performance of all other executive officers and approving the compensation of such executives including salaries, bonus plans, equity incentive grants, and other benefits. The Committee has the sole authority to retain and terminate outside compensation consultants and other advisors as the Committee deems necessary and appropriate, including and approving all fees and other retention terms. 13 Chief Executive Officer Compensation The base compensation for VFGs Chief Executive Officer, Ken F. Parsons, was determined by the committee with final approval by the Board of Directors of VFG based on the same criteria as the compensation for the other executive officers. VFG entered into a seven-year employment agreement with Mr. Parsons on January 1, 2004. The Chief Executive Officer's bonus potential is based on achievement of net income targets, and is determined by the committee with final approval by the Board of Directors. Mr. Parsons does not participate in matters relating to his own compensation. Base Salary. Base salaries for VFGs executive officers, except for the CEO are recommended by the CEO to the Compensation Committee for approval. The Committee generally adopts the recommendations of the CEO. Factors taken into account include: competitive industry salaries, the executives scope of responsibilities, individual performance, cost of living adjustments from prior year and contribution to the organization. Company Performance-Based Incentive . Executive officers have the opportunity to earn annual incentives with awards based on the overall net income performance of VFG. At the beginning of the year, a target based on overall net income performance of VFG and a minimum and a maximum surrounding the target is established and approved by the Compensation Committee If, at the end of the fiscal year, VFGs net income performance falls within the minimum and maximum surrounding the targeted net income performance, the amount accrued by the Company throughout the year is paid as early as practicable in the following year. If actual performance is lower than the minimum, no bonus is paid. If actual performance is above the maximum, the bonus is limited to the maximum. An agreement is given to each participant in the annual bonus plan describing the terms of attainment of a bonus for that year. Other officers and employees participation in the annual bonus plan also includes not only net income targets but an evaluation of individual performance and attainment of specific goals. Following the end of the year, once financial results are established, management forwards a recommendation to the compensation committee for final approval of payment. In 2006 the Company hit the net income goal half way between the target and maximum, in 2005 the Company hit the mid point between the target and minimum and in 2004 the Company hit the target. Stock-Based Compensation. To more closely align the financial interests of VFGs executives with long-term shareholder value, and to assist in the retention of key executives and assure the success of VFG and its subsidiaries, equity-based compensation is awarded. Equity-based compensation has taken the form of the following: Nonqualified stock options (directors or employees); Incentive stock options (employees); and Restricted stock awards (employees) The Compensation Committee determines annually which executives, if any, will receive stock options or restricted stock grants and determines the number of shares subject to each. In the past few years, this determination has been made early in the year typically between February and May. Grants of stock 14 options or restricted shares are based on various subjective factors relating primarily to the responsibilities of individual executives, their past and expected future contributions to VFG and prior option or restricted stock grants. Total compensation, including equity compensation, as compared to peers is reviewed in conjunction with the compensation consultants report. In 2004, shareholders of VFG approved the 2004 Stock Incentive Plan (2004 Plan). With the adoption of the 2004 Plan, the Company stopped issuing options under the 1999 Employee Stock Option Plan and the 1994 Director Stock Option Plan. The 2004 Plan authorizes awards of stock options to purchase or restricted stock grants or other stock based compensation of up to 300,000 shares of common stock. The 2004 Plan is designed to provide additional incentives to select employees and directors of VFG and its subsidiaries in accordance with the compensation philosophy. At December 31, 2006, 99,750 option shares and 5,750 restricted stock grant shares have been granted under this plan. At December 31, 2006, 5,900 shares previously granted under the 2004 Plan since inception were forfeited and returned to the 2004 Plan and are available for future grants. 200,400 shares remain available for grant under the 2004 Plan. Under the terms of the 2004 Plan, the exercise price of option shares will not be less than the fair value of common stock on the date such option is granted. The FMV is determined based on the weighted average share price of VFGs common stock for the prior month that the option is approved. The 2004 Plan allows directors to set vesting schedules for each grant. All options granted in accordance with the 2004 Plan expire ten years from the date of grant and have a 20% annual vesting schedule. Supplemental Executive Retirement Plan. VFG adopted The 2005 Venture Financial Group Inc., Supplemental Executive Retirement Plan (SERP), a noncontributory defined benefit plan for the senior management team. The SERP supplements a participating executives retirement benefits received from social security and other employee benefit retirement plans by providing a fixed level of annual compensation for a period of fifteen to twenty years after retirement. The SERP is the successor to the Executive Supplemental Income Plan. The Company has entered into SERP participation agreements with Messrs. Parsons, Arneson and Marley and Ms. Graves. A SERP participation agreement has not yet been finalized for Ms. Sager. The following is the amount of annual benefits payable upon retirement at normal retirement age of 65 or upon death to each of the named executive officers (or beneficiary) in accordance with the SERP: Ken F. Parsons$275,000; James F. Arneson$275,000; Bruce H.
